 



Exhibit 10.7

RANGE RESOURCES CORPORATION

2005 EQUITY-BASED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  Purpose     1  
 
           
2.
  Definitions     1  
 
           
3.
  Administration     6  
 
  (a) Authority of the Committee     6  
 
  (b) Manner of Exercise of Committee Authority     7  
 
  (c) Limitation of Liability     7  
 
           
4.
  Stock Subject to Plan     7  
 
  (a) Overall Number of Shares Available for Delivery     7  
 
  (b) Application of Limitation to Grants of Awards     8  
 
  (c) Availability of Shares Not Delivered under Awards     8  
 
  (d) Stock Offered     8  
 
           
5.
  Eligibility; Per Person Award Limitations     8  
 
           
6.
  Specific Terms of Awards     8  
 
  (a) General     8  
 
  (b) Options     9  
 
  (c) Stock Appreciation Rights     10  
 
  (d) Restricted Stock     11  
 
  (e) Phantom Stock     12  
 
  (f) Bonus Stock and Awards in Lieu of Obligations     13  
 
  (g) Dividend Equivalents     13  
 
  (h) Other Awards     13  
 
           
7.
  Certain Provisions Applicable to Awards     14  
 
  (a) Stand-Alone, Additional, Tandem, and Substitute Awards     14  
 
  (b) Term of Awards     14  
 
  (c) Form and Timing of Payment under Awards; Deferrals     14  
 
  (d) Exemptions from Section 16(b) Liability     15  
 
  (e) Non-Competition Agreement     15  
 
           
8.
  Performance and Annual Incentive Awards     15  
 
  (a) Performance Conditions     15  
 
  (b) Performance Awards Granted to Designated Covered Employees     15  
 
  (c) Annual Incentive Awards Granted to Designated Covered Employees     17  
 
  (d) Written Determinations     18  
 
  (e) Status of Section 8(b) and Section 8(c) Awards under Section 162(m) of the
Code     18  
 
           
9.
  Recapitalization or Reorganization     18  
 
  (a) Existence of Plans and Awards     18  
 
  (b) Subdivision or Consolidation of Shares     19  
 
  (c) Corporate Restructuring     20  
 
  (d) Change in Control Price     20  

-i-



--------------------------------------------------------------------------------



 



             
 
  (e) Non-Option Awards     21  
 
  (f) Additional Issuances     21  
 
  (g) Restricted Stock Awards     21  
 
           
10.
  General Provisions     21  
 
  (a) Transferability     21  
 
  (b) Taxes     23  
 
  (c) Changes to this Plan and Awards     23  
 
  (d) Limitation on Rights Conferred Under Plan     23  
 
  (e) Unfunded Status of Awards     24  
 
  (f) Nonexclusivity of this Plan     24  
 
  (g) Payments in the Event of Forfeitures; Fractional Shares     24  
 
  (h) Severability     24  
 
  (i) Governing Law     24  
 
  (j) Conditions to Delivery of Stock     25  
 
  (k) Plan Effective Date and Stockholder Approval     25  

-ii-



--------------------------------------------------------------------------------



 



RANGE RESOURCES CORPORATION

2005 EQUITY-BASED COMPENSATION PLAN

     1. Purpose. The purpose of the Range Resources Corporation 2005
Equity-Based Compensation Plan (the “Plan”) is to provide a means through which
Range Resources Corporation, a Delaware corporation (the “Company”), and its
subsidiaries may attract and retain able persons as employees, directors and
consultants of the Company and to provide a means whereby those persons upon
whom the responsibilities of the successful administration and management of the
Company rest, and whose present and potential contributions to the welfare of
the Company are of importance, can acquire and maintain stock ownership, or
awards the value of which is tied to the performance of the Company’s stock,
thereby strengthening their concern for the welfare of the Company and their
desire to remain in its employ. A further purpose of this Plan is to provide
such employees and directors with additional incentive and reward opportunities
designed to enhance the profitable growth of the Company. Accordingly, this Plan
primarily provides for granting Incentive Stock Options, options which do not
constitute Incentive Stock Options, Restricted Stock Awards, Stock Appreciation
Rights, Phantom Stock Awards or any combination of the foregoing, as is best
suited to the circumstances of the particular individual as provided herein.

     2. Definitions. For purposes of this Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in Section 1
hereof:

          (a) “Acquiring Person” means (i) any Person other than the Company,
any Subsidiary, any employee benefit plan of the Company or any Subsidiary or
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any Subsidiary of the Company, and (ii) all members of a group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934) of which any Person described in clause (i) is a member
with respect to the Company’s securities.

          (b) “Annual Incentive Award” means a conditional right granted to a
Participant under Section 8(c) hereof to receive a cash payment, Stock or other
Award, unless otherwise determined by the Committee, after the end of a
specified fiscal year.

          (c) “Award” means any Option, SAR (including Limited SAR), Restricted
Stock Award, Phantom Stock Award, Stock granted as a bonus or in lieu of another
award, Dividend Equivalent, Other Stock-Based Award, Performance Award or Annual
Incentive Award, together with any other right or interest granted to a
Participant under this Plan.

          (d) “Beneficiary” means one or more persons, trusts or other entities
which have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Committee to receive the benefits
specified under this Plan upon such Participant’s death or to which Awards or
other rights are transferred if and to the extent permitted under Section 10(a)
hereof. If, upon a Participant’s death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term Beneficiary means the persons,
trusts or other entities entitled by will or the laws of descent and
distribution to receive such benefits.

-1-



--------------------------------------------------------------------------------



 



          (e) “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 under the Exchange Act and any successor to such Rule.

          (f) “Board” means the Company’s Board of Directors.

          (g) “Business Day” means any day other than a Saturday, a Sunday, or a
day on which banking institutions in the state of Texas are authorized or
obligated by law or executive order to close.

          (h) “Change in Control” means the occurrence of any of the following
events:

               (i) Any Acquiring Person becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (x) the then outstanding shares of Stock (the “Outstanding Stock”) or
(y) the combined voting power of the then outstanding Voting Securities of the
Company (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
or (B) any acquisition by any Person pursuant to a transaction which complies
with clauses (A), (B) and (C) of paragraph (iii) of this Section 2(h);

               (ii) A majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election;

               (iii) The stockholders of the Company approve a reorganization,
merger or consolidation or sale or other disposition (in one or a series of
related transactions) of all or substantially all of the assets of the Company
or an acquisition of assets of another corporation which is consummated (a
“Business Combination”) (or, if no such approval is required, the consummation
of such a Business Combination), in each case, unless, immediately following
such Business Combination, (A) individuals and entities who were the beneficial
owners, respectively, of the Outstanding Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own, upon
consummation of such Business Combination, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding Voting Securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company, or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding any employee benefit plan (or related trust) of the
Company or the corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding Voting
Securities of such corporation except to the extent that such ownership of the
Company existed prior to the Business Combination and (C) at least a majority of
the members of the board of directors of the corporation resulting from such
Business Combination were

-2-



--------------------------------------------------------------------------------



 



members of the Board at the time of the execution of the initial agreement, or
of the action of the Board, providing for such Business Combination;

               (iv) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company (or, if no such approval is required,
the consummation of such a liquidation or dissolution); or

               (v) A public announcement or commencement is made of a tender or
exchange offer by any Acquiring Person for, or upon completion of which any
Acquiring Person would beneficially own, 50% or more of the outstanding Voting
Securities of the Company, and the Board approves or fails to oppose that tender
or exchange offer in its statements in Schedule 14D-9 under the Exchange Act;
provided, that, within one year after the occurrence of such event, an event
described in clauses (i), (ii), (iii) or (iv) of this Section 2(h) shall have
occurred (in which case a Change in Control shall be deemed to have occurred on
the date of the occurrence of the event described above in this clause (v)).

          (i) “Change in Control Price” means the amount calculated in
accordance with Section 9 of this Plan.

          (j) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.

          (k) “Committee” means a committee of two or more directors designated
by the Board to administer this Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist solely of two or more
directors, each of whom shall be (i) a “nonemployee director” within the meaning
of Rule 16b-3 under the Exchange Act, and (ii) an “outside director” as defined
under section 162(m) of the Code, unless administration of this Plan by “outside
directors” is not then required in order to qualify for tax deductibility under
section 162(m) of the Code.

          (l) “Covered Employee” means an Eligible Person who is a Covered
Employee as specified in Section 8(e) of this Plan.

          (m) “Dividend Equivalent” means a right, granted to a Participant
under Section 6(g), to receive cash, Stock, other Awards or other property equal
in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.

          (n) “Effective Date” means May 18, 2005.

          (o) “Eligible Person” means all officers and employees of the Company
or of any Subsidiary, and other persons who provide services to the Company or
any of its Subsidiaries, including directors of the Company. An employee on
leave of absence may be considered as still in the employ of the Company or a
Subsidiary for purposes of eligibility for participation in this Plan.

          (p) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.

-3-



--------------------------------------------------------------------------------



 



          (q) “Executive Officer” means an executive officer of the Company as
defined under the Exchange Act.

          (r) “Fair Market Value” means, for a particular day:

               (i) if shares of Stock of the same class are listed or admitted
to unlisted trading privileges on any national or regional securities exchange
at the date of determining the Fair Market Value, then the last reported sale
price, regular way, on the composite tape of that exchange on that business day
or, if no such sale takes place on that business day, the average of the closing
bid and asked prices, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to unlisted trading privileges on that securities exchange or, if no
such closing prices are available for that day, the last reported sale price,
regular way, on the composite tape of that exchange on the last business day
before the date in question; or

               (ii) if shares of Stock of the same class are not listed or
admitted to unlisted trading privileges as provided in subparagraph (i) and if
sales prices for shares of Stock of the same class in the over-the-counter
market are reported by the National Association of Securities Dealers, Inc.
Automated Quotations, Inc. (“NASDAQ”) National Market System as of the date of
determining the Fair Market Value, then the last reported sales price so
reported on that business day or, if no such sale takes place on that business
day, the average of the high bid and low asked prices so reported or, if no such
prices are available for that day, the last reported sale price so reported on
the last business day before the date in question; or

               (iii) if shares of Stock of the same class are not listed or
admitted to unlisted trading privileges as provided in subparagraph (i) and
sales prices for shares of Stock of the same class are not reported by the
NASDAQ National Market System (or a similar system then in use) as provided in
subparagraph (ii), and if bid and asked prices for shares of Stock of the same
class in the over-the-counter market are reported by NASDAQ (or, if not so
reported, by the National Quotation Bureau Incorporated) as of the date of
determining the Fair Market Value, then the average of the high bid and low
asked prices on that business day or, if no such prices are available for that
day, the average of the high bid and low asked prices on the last business day
before the date in question; or

               (iv) if shares of Stock of the same class are not listed or
admitted to unlisted trading privileges as provided in subparagraph (i) and
sales prices or bid and asked prices therefor are not reported by NASDAQ (or the
National Quotation Bureau Incorporated) as provided in subparagraph (ii) or
subparagraph (iii) as of the date of determining the Fair Market Value, then the
value determined in good faith by the Committee, which determination shall be
conclusive for all purposes; or

               (v) if shares of Stock of the same class are listed or admitted
to unlisted trading privileges as provided in subparagraph (i) or sales prices
or bid and asked prices therefor are reported by NASDAQ (or the National
Quotation Bureau Incorporated) as provided in subparagraph (ii) or subparagraph
(iii) as of the date of determining the Fair Market Value, but the volume of
trading is so low that the Board of Directors determines in good faith that such
prices are not indicative of the fair value of the Stock, then the value
determined in good faith by

-4-



--------------------------------------------------------------------------------



 



the Committee, which determination shall be conclusive for all purposes
notwithstanding the provisions of subparagraphs (i), (ii) or (iii).

For purposes of valuing Incentive Stock Options, the Fair Market Value of Stock
shall be determined without regard to any restriction other than one that, by
its terms, will never lapse.

          (s) “Incentive Stock Option” or “ISO” means any Option intended to be
and designated as an incentive stock option within the meaning of section 422 of
the Code or any successor provision thereto.

          (t) “Limited SAR” means a right granted to a Participant under Section
6(c) hereof.

          (u) “Option” means a right, granted to a Participant under Section
6(b) hereof, to purchase Stock or other Awards at a specified price during
specified time periods.

          (v) “Other Stock-Based Awards” means Awards granted to a Participant
under Section 6(h) hereof.

          (w) “Participant” means a person who has been granted an Award under
this Plan which remains outstanding, including a person who is no longer an
Eligible Person.

          (x) “Performance Award” means a right, granted to a Participant under
Section 8 hereof, to receive Awards based upon performance criteria specified by
the Committee.

          (y) “Person” shall mean any individual, group, partnership, limited
liability company, corporation, association, trust, or other entity or
organization.

          (z) “Phantom Stock” means a right, granted to a Participant under
Section 6(e) hereof, to receive Stock, cash or a combination thereof at the end
of a specified deferral period.

          (aa) “Qualified Member” means a member of the Committee who is a
“Non-Employee Director” within the meaning of Rule 16b-3(b)(3) and an “outside
director” within the meaning of regulation 1.162-27 under section 162(m) of the
Code.

          (bb) “Restricted Stock” means Stock granted to a Participant under
Section 6(d) hereof, that is subject to certain restrictions and to a risk of
forfeiture.

          (cc) “Rule 16b-3” means Rule 16b-3, promulgated by the Securities and
Exchange Commission under section 16 of the Exchange Act, as from time to time
in effect and applicable to this Plan and Participants.

          (dd) “Securities Act” means the Securities Act of 1933 and the rules
and regulations promulgated thereunder, or any successor law, as it may be
amended from time to time.

-5-



--------------------------------------------------------------------------------



 



          (ee) “Stock” means the Company’s Common Stock, par value $.01 per
share, and such other securities as may be substituted (or resubstituted) for
Stock pursuant to Section 9.

          (ff) “Stock Appreciation Rights” or “SAR” means a right granted to a
Participant under Section 6(c) hereof.

          (gg) “Subsidiary” means any corporation or other entity of which a
majority of the combined voting power of the outstanding Voting Securities is
owned, directly or indirectly, by the Company.

          (hh) “Voting Securities” means with respect to any Person any
securities or interests that vote generally in the election of directors, in the
admission of general partners or members, or in the selection of any other
similar governing body of such Person.

     3. Administration.

          (a) Authority of the Committee. This Plan shall be administered by the
Committee except to the extent the Board elects, in order to comply with
Rule 16b-3 or for any other reason, to administer this Plan, in which case
references herein to the “Committee” shall be deemed to include references to
the “Board.” Subject to the express provisions of the Plan and Rule 16b-3, the
Committee shall have the authority, in its sole and absolute discretion, to
(i) adopt, amend, and rescind administrative and interpretive rules and
regulations relating to the Plan; (ii) determine the Eligible Persons to whom,
and the time or times at which, Awards shall be granted; (iii) determine the
amount of cash and the number of shares of Stock, Stock Appreciation Rights,
Phantom Stock Rights, or Restricted Stock Awards, or any combination thereof,
that shall be the subject of each Award; (iv) determine the terms and provisions
of each Award agreement (which need not be identical), including provisions
defining or otherwise relating to (A) the term and the period or periods and
extent of exercisability of the Options, (B) the extent to which the
transferability of shares of Stock issued or transferred pursuant to any Award
is restricted, (C) the effect of termination of employment of a Participant on
the Award, and (D) the effect of approved leaves of absence (consistent with any
applicable regulations of the Internal Revenue Service); (v) accelerate the time
of exercisability of any Option that has been granted; (vi) construe the
respective Award agreements and the Plan; (vii) make determinations of the Fair
Market Value of the Stock pursuant to the Plan; (viii) delegate its duties under
the Plan to such agents as it may appoint from time to time, provided that the
Committee may not delegate its duties with respect to making Awards to, or
otherwise with respect to Awards granted to, Eligible Persons who are subject to
section 16(b) of the Exchange Act or section 162(m) of the Code; (ix) subject to
ratification by the Board, terminate, modify, or amend the Plan; and (x) make
all other determinations, perform all other acts, and exercise all other powers
and authority necessary or advisable for administering the Plan, including the
delegation of those ministerial acts and responsibilities as the Committee deems
appropriate. Subject to Rule 16b-3 and section 162(m) of the Code, the Committee
may correct any defect, supply any omission, or reconcile any inconsistency in
the Plan, in any Award, or in any Award agreement in the manner and to the
extent it deems necessary or desirable to carry the Plan into effect, and the
Committee shall be the sole and final judge of that necessity or desirability.
The determinations of the Committee on the matters referred to in this Section
3(a) shall be final and conclusive.

-6-



--------------------------------------------------------------------------------



 



          (b) Manner of Exercise of Committee Authority. At any time that a
member of the Committee is not a Qualified Member, any action of the Committee
relating to an Award granted or to be granted to a Participant who is then
subject to section 16 of the Exchange Act in respect of the Company, or relating
to an Award intended by the Committee to qualify as “performance-based
compensation” within the meaning of section 162(m) of the Code and regulations
thereunder, may be taken either (i) by a subcommittee, designated by the
Committee, composed solely of two or more Qualified Members, or (ii) by the
Committee but with each such member who is not a Qualified Member abstaining or
recusing himself or herself from such action; provided, however, that, upon such
abstention or recusal, the Committee remains composed solely of two or more
Qualified Members. Such action, authorized by such a subcommittee or by the
Committee upon the abstention or recusal of such non-Qualified Member(s), shall
be the action of the Committee for purposes of this Plan. Any action of the
Committee shall be final, conclusive and binding on all persons, including the
Company, its subsidiaries, stockholders, Participants, Beneficiaries, and
transferees under Section 10(a) hereof or other persons claiming rights from or
through a Participant. The express grant of any specific power to the Committee,
and the taking of any action by the Committee, shall not be construed as
limiting any power or authority of the Committee. The Committee may delegate to
officers or managers of the Company or any Subsidiary, or committees thereof,
the authority, subject to such terms as the Committee shall determine, to
perform such functions, including administrative functions, as the Committee may
determine, to the extent that such delegation will not result in the loss of an
exemption under Rule 16b-3(d)(1) for Awards granted to Participants subject to
section 16 of the Exchange Act in respect of the Company and will not cause
Awards intended to qualify as “performance-based compensation” under section
162(m) of the Code to fail to so qualify. The Committee may appoint agents to
assist it in administering this Plan.

          (c) Limitation of Liability. The Committee and each member thereof
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or employee of the Company or
a Subsidiary, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of this Plan. Members of the
Committee and any officer or employee of the Company or a Subsidiary acting at
the direction or on behalf of the Committee shall not be personally liable for
any action or determination taken or made in good faith with respect to this
Plan, and shall, to the fullest extent permitted by law, be indemnified and held
harmless by the Company with respect to any such action or determination.

     4. Stock Subject to Plan.

          (a) Overall Number of Shares Available for Delivery. Subject to
adjustment in a manner consistent with any adjustment made pursuant to
Section 9, the total number of shares of Stock reserved and available for
delivery in connection with Awards under this Plan shall not exceed a number
equal to (i) 9,250,000 shares of Stock, less (ii) the number of shares of the
Stock issued under the Range Resources Corporation 1999 Stock Option Plan (the
“1999 Plan”) prior to the Effective Date, and shares of Stock issuable pursuant
to awards outstanding under the 1999 Plan as of the Effective Date, plus
(iii) shares that become available for delivery under the 1999 Plan after the
Effective Date with respect to awards that lapse or are terminated and with
respect to which shares are not issued; provided, however, in the event the Plan
is not

-7-



--------------------------------------------------------------------------------



 



approved by the stockholders of the Company, the shares otherwise available
under the Plan shall continue to be available under the 1999 Plan.

          (b) Application of Limitation to Grants of Awards. No Award may be
granted if (i)(A) the number of shares of Stock to be delivered in connection
with such Award or, (B) in the case of an Award relating to shares of Stock but
settleable only in cash (such as cash-only SARs), the number of shares to which
such Award relates exceeds (ii) the number of shares of Stock remaining
available under this Plan minus the number of shares of Stock issuable in
settlement of or relating to then-outstanding Awards. The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or substitute awards) and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award.

          (c) Availability of Shares Not Delivered under Awards. Shares of Stock
subject to an Award under this Plan that expire or are canceled, forfeited,
settled in cash or otherwise terminated without a delivery of shares to the
Participant, including (i) the number of shares withheld in payment of any
exercise or purchase price of an Award or taxes relating to Awards, and (ii) the
number of shares surrendered in payment of any exercise or purchase price of an
Award or taxes relating to any Award, will again be available for Awards under
this Plan, except that if any such shares could not again be available for
Awards to a particular Participant under any applicable law or regulation, such
shares shall be available exclusively for Awards to Participants who are not
subject to such limitation.

          (d) Stock Offered. The shares to be delivered under the Plan shall be
made available from (i) authorized but unissued shares of Stock, (ii) Stock held
in the treasury of the Company, or (iii) previously issued shares of Stock
reacquired by the Company, including shares purchased on the open market, in
each situation as the Board or the Committee may determine from time to time at
its sole option.

     5. Eligibility; Per Person Award Limitations. Awards may be granted under
this Plan only to Eligible Persons. In any fiscal year, during any part of which
this Plan is in effect, a Covered Employee may not be granted Awards, the value
of which is not based on Stock, equal to more than $2,500,000.

     6. Specific Terms of Awards.

          (a) General. Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to
Section 10(c)), such additional terms and conditions, not inconsistent with the
provisions of this Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment by the
Participant and terms permitting a Participant to make elections relating to his
or her Award. The Committee shall retain full power and discretion to
accelerate, waive or modify, at any time, any term or condition of an Award that
is not mandatory under this Plan; provided, however, that the Committee shall
not have any discretion to accelerate, waive or modify any term or condition of
an Award that is intended to qualify as “performance-based compensation” for
purposes of

-8-



--------------------------------------------------------------------------------



 



section 162(m) of the Code if such discretion would cause the Award to not so
qualify. Except in cases in which the Committee is authorized to require other
forms of consideration under this Plan, or to the extent other forms of
consideration must be paid to satisfy the requirements of the Delaware General
Corporation Law, no consideration other than services may be required for the
grant (but not the exercise) of any Award.

          (b) Options. The Committee is authorized to grant Options to
Participants on the following terms and conditions:

               (i) Exercise Price. Each Option agreement shall state the
exercise price per share of Stock (the “Exercise Price”); provided, however,
that the Exercise Price per share of Stock subject to an Incentive Stock Option
shall not be less than the greater of (A) the par value per share of the Stock
or (B) 100% of the Fair Market Value per share of the Stock on the date of grant
of the Option or in the case of an individual who owns stock possessing more
than 10 percent of the total combined voting power of all classes of stock of
the Corporation or its parent or any Subsidiary 110% of the Fair Market Value
per share of the Stock on the date of grant, and the exercise price per share of
Stock subject to an Option other than an Incentive Stock Option shall not be
less than the par value per share of the Stock (but may be less than the Fair
Market Value of a share of the Stock on the date of grant).

               (ii) Time and Method of Exercise. The Committee shall determine
the time or times at which or the circumstances under which an Option may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the methods by which such exercise
price may be paid or deemed to be paid, the form of such payment, including
without limitation cash, Stock, other Awards or awards granted under other plans
of the Company or any Subsidiary, or other property (including notes or other
contractual obligations of Participants to make payment on a deferred basis),
and the methods by or forms in which Stock will be delivered or deemed to be
delivered to Participants, including, but not limited to, the delivery of
Restricted Stock subject to Section 6(d). In the case of an exercise whereby the
Exercise Price is paid with Stock, such Stock shall be valued as of the date of
exercise.

               (iii) ISOs. The terms of any ISO granted under this Plan shall
comply in all respects with the provisions of section 422 of the Code. Anything
in this Plan to the contrary notwithstanding, no term of this Plan relating to
ISOs (including any SAR in tandem therewith) shall be interpreted, amended or
altered, nor shall any discretion or authority granted under this Plan be
exercised, so as to disqualify either this Plan or any ISO under section 422 of
the Code, unless the Participant has first requested the change that will result
in such disqualification. ISOs shall not be granted more than ten years after
the earlier of the adoption of this Plan or the approval of this Plan by the
Company’s stockholders. Notwithstanding the foregoing, the Fair Market Value of
shares of Stock subject to an ISO and the aggregate Fair Market Value of shares
of stock of any parent or Subsidiary corporation (within the meaning of sections
424(e) and (f) of the Code) subject to any other incentive stock option (within
the meaning of section 422 of the Code)) of the Company or a parent or
Subsidiary corporation (within the meaning of sections 424(e) and (f) of the
Code) that first becomes purchasable by a Participant in any calendar year may
not (with respect to that Participant) exceed $100,000, or such other amount as
may be prescribed under section 422 of the Code or applicable regulations

-9-



--------------------------------------------------------------------------------



 



or rulings from time to time. As used in the previous sentence, Fair Market
Value shall be determined as of the date the incentive stock options is granted.
Failure to comply with this provision shall not impair the enforceability or
exercisability of any Option, but shall cause the excess amount of shares to be
reclassified in accordance with the Code.

          (c) Stock Appreciation Rights. The Committee is authorized to grant
SARs to Participants on the following terms and conditions:

               (i) Right to Payment. An SAR shall confer on the Participant to
whom it is granted a right to receive, upon exercise or settlement thereof, the
excess of (A) the Fair Market Value of one share of Stock on the date of
exercise or settlement (or, in the case of a “Limited SAR,” the Fair Market
Value determined by reference to the Change in Control Price, as defined under
Section 2(h) hereof) over (B) the grant price of the SAR as determined by the
Committee.

               (ii) Rights Related to Options. A Stock Appreciation Right
granted pursuant to an Option shall entitle a Participant, upon exercise or
settlement, to surrender that Option or any portion thereof, to the extent
unexercised, and to receive payment of an amount computed pursuant to Subsection
6(c)(ii)(B). That Option shall then cease to be exercisable or settleable to the
extent surrendered. Stock Appreciation Rights granted in connection with an
Option shall be subject to the terms of the Award agreement governing the
Option, which shall comply with the following provisions in addition to those
applicable to Options:

                    (A) A Stock Appreciation Right granted in connection with an
Option shall be exercisable or settleable only at such time or times and only to
the extent that the related Option is exercisable and shall not be transferable
except to the extent that the related Option is transferable.

                    (B) Upon the exercise or settlement of a Stock Appreciation
Right related to an Option, a Participant shall be entitled to receive payment
from the Company of an amount determined by multiplying:

                         (1) the difference obtained by subtracting the exercise
price of a share of Stock specified in the related Option from the Fair Market
Value of a share of Stock on the date of exercise or settlement of the Stock
Appreciation Right, by

                         (2) the number of shares as to which that Stock
Appreciation Right has been exercised or settled.

               (iii) Right Without Option. A Stock Appreciation Right granted
independent of an Option shall be exercisable or settleable as determined by the
Committee and set forth in the Award agreement governing the Stock Appreciation
Right, which Award agreement shall comply with the following provisions:

                    (A) Each Award agreement shall state the total number of
shares of Stock to which the Stock Appreciation Right relates.

-10-



--------------------------------------------------------------------------------



 



                    (B) Each Award agreement shall state the time the Stock
Appreciation Right will be settled or the time or periods in which the right to
exercise the Stock Appreciation Right or a portion thereof shall vest and the
number of shares of Stock for which the right to exercise the Stock Appreciation
Right shall vest at each such time or period.

                    (C) Each Award agreement shall state the date at which the
Stock Appreciation Rights shall expire if not previously exercised or settled.

                    (D) Each Stock Appreciation Right shall entitle a
participant, upon exercise or settlement thereof, to receive payment of an
amount determined by multiplying:

                         (1) the difference obtained by subtracting the Fair
Market Value of a share of Stock on the date of grant of the Stock Appreciation
Right from the Fair Market Value of a share of Stock on the date of exercise or
settlement of that Stock Appreciation Right, by

                         (2) the number of shares as to which the Stock
Appreciation Right has been exercised or settled.

               (iv) Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which an SAR
may be exercised or settled in whole or in part (including based on achievement
of performance goals and/or future service requirements), the method of
exercise, method of settlement, form of consideration payable in settlement,
method by or forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not an SAR shall be in tandem or in combination with
any other Award, and any other terms and conditions of any SAR. Limited SARs
that may only be exercised or settled in connection with a Change in Control or
other event as specified by the Committee may be granted on such terms, not
inconsistent with this Section 6(c), as the Committee may determine. SARs and
Limited SARs may be either freestanding or in tandem with other Awards.

          (d) Restricted Stock. The Committee is authorized to grant Restricted
Stock to Participants on the following terms and conditions:

               (i) Grant and Restrictions. Restricted Stock shall be subject to
such restrictions on transferability, risk of forfeiture and other restrictions,
if any, as the Committee may impose, which restrictions may lapse separately or
in combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter. Except to the extent restricted under the terms of this Plan and
any Award agreement relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to vote the Restricted Stock and the right to receive dividends thereon
(subject to any mandatory reinvestment or other requirement imposed by the
Committee). During the restricted period applicable to the Restricted Stock, the

-11-



--------------------------------------------------------------------------------



 



Restricted Stock may not be sold, transferred, pledged, hypothecated, margined
or otherwise encumbered by the Participant.

               (ii) Forfeiture. Except as otherwise determined by the Committee,
upon termination of employment during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Stock
shall be waived in whole or in part in the event of terminations resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of Restricted Stock.

               (iii) Certificates for Stock. Restricted Stock granted under this
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.

               (iv) Dividends and Splits. As a condition to the grant of an
Award of Restricted Stock, the Committee may require or permit a Participant to
elect that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock or applied to
the purchase of additional Awards under this Plan. Unless otherwise determined
by the Committee, Stock distributed in connection with a Stock split or Stock
dividend, and other property distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.

          (e) Phantom Stock. The Committee is authorized to grant Phantom Stock
to Participants, which are rights to receive Stock, cash, or a combination
thereof at the end of a specified deferral period, subject to the following
terms and conditions:

               (i) Award and Restrictions. Satisfaction of an Award of Phantom
Stock shall occur upon expiration of the deferral period specified for such
Phantom Stock by the Committee (or, if permitted by the Committee, as elected by
the Participant). In addition, Phantom Stock shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine.
Phantom Stock may be satisfied by delivery of Stock, cash equal to the Fair
Market Value of the specified number of shares of Stock covered by the Phantom
Stock, or a combination thereof, as determined by the Committee at the date of
grant or thereafter.

               (ii) Forfeiture. Except as otherwise determined by the Committee,
upon termination of employment during the applicable deferral period or portion
thereof to which forfeiture conditions apply (as provided in the Award agreement
evidencing the Phantom

-12-



--------------------------------------------------------------------------------



 



Stock), all Phantom Stock that is at that time subject to deferral (other than a
deferral at the election of the Participant) shall be forfeited; provided that
the Committee may provide, by rule or regulation or in any Award agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Phantom Stock shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Phantom Stock.

               (iii) Dividend Equivalents. Unless otherwise determined by the
Committee at date of grant, Dividend Equivalents on the specified number of
shares of Stock covered by an Award of Phantom Stock shall be either (A) paid
with respect to such Phantom Stock on the dividend payment date in cash or in
shares of unrestricted Stock having a Fair Market Value equal to the amount of
such dividends, or (B) deferred with respect to such Phantom Stock and the
amount or value thereof automatically deemed reinvested in additional Phantom
Stock, other Awards or other investment vehicles, as the Committee shall
determine or permit the Participant to elect.

          (f) Bonus Stock and Awards in Lieu of Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations to pay cash or deliver other property under this Plan or under
other plans or compensatory arrangements, provided that, in the case of
Participants subject to section 16 of the Exchange Act, the amount of such
grants remains within the discretion of the Committee to the extent necessary to
ensure that acquisitions of Stock or other Awards are exempt from liability
under section 16(b) of the Exchange Act. Stock or Awards granted hereunder shall
be subject to such other terms as shall be determined by the Committee. In the
case of any grant of Stock to an officer of the Company or a Subsidiary in lieu
of salary or other cash compensation, the number of shares granted in place of
such compensation shall be reasonable, as determined by the Committee.

          (g) Dividend Equivalents. The Committee is authorized to grant
Dividend Equivalents to a Participant, entitling the Participant to receive
cash, Stock, other Awards, or other property equal in value to dividends paid
with respect to a specified number of shares of Stock, or other periodic
payments. Dividend Equivalents may be awarded on a free-standing basis or in
connection with another Award. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Stock, Awards, or other investment vehicles, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify.

          (h) Other Awards. The Committee is authorized, subject to limitations
under applicable law, to grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock, as deemed by the Committee to be
consistent with the purposes of this Plan, including without limitation
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified
subsidiaries. The Committee shall determine the terms and conditions of such
Awards. Stock delivered pursuant to an Award in the nature of a purchase right
granted under this Section

-13-



--------------------------------------------------------------------------------



 



6(h) shall be purchased for such consideration, paid for at such times, by such
methods, and in such forms, including, without limitation, cash, Stock, other
Awards, or other property, as the Committee shall determine. Cash awards, as an
element of or supplement to any other Award under this Plan, may also be granted
pursuant to this Section 6(h). In addition, the Committee may grant Performance
Awards and Annual Incentive Awards pursuant to Section 8 hereof that are not
necessarily denominated, payable, or valued in or otherwise related to Stock.

     7. Certain Provisions Applicable to Awards.

          (a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards
granted under this Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Company, any
Subsidiary, or any business entity to be acquired by the Company or a
Subsidiary, or any other right of a Participant to receive payment from the
Company or any Subsidiary; provided, however, the Committee shall not grant
Options with reload features. Such additional, tandem and substitute or exchange
Awards may be granted at any time. If an Award is granted in substitution or
exchange for another Award, the Committee shall require the surrender of such
other Award in consideration for the grant of the new Award. In addition, Awards
may be granted in lieu of cash compensation, including in lieu of cash amounts
payable under other plans of the Company or any Subsidiary, in which the value
of Stock subject to the Award is equivalent in value to the cash compensation
(for example, Phantom Stock or Restricted Stock), or in which the exercise
price, grant price or purchase price of the Award in the nature of a right that
may be exercised is equal to the Fair Market Value of the underlying Stock minus
the value of the cash compensation surrendered (for example, Options granted
with an exercise price “discounted” by the amount of the cash compensation
surrendered).

          (b) Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee; provided that in no event shall the term of
any Option or SAR exceed a period of ten years (or such shorter term as may be
required in respect of an ISO under section 422 of the Code).

          (c) Form and Timing of Payment under Awards; Deferrals. Subject to the
terms of this Plan and any applicable Award agreement, payments to be made by
the Company or a Subsidiary upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including without limitation cash, Stock, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis. The settlement of any Award may be accelerated, and cash
paid in lieu of Stock in connection with such settlement, in the discretion of
the Committee or upon occurrence of one or more specified events (in addition to
a Change in Control). Installment or deferred payments may be required by the
Committee (subject to Section 10(c) of this Plan, including the consent
provisions thereof in the case of any deferral of an outstanding Award not
provided for in the original Award agreement) or permitted at the election of
the Participant on terms and conditions established by the Committee. Payments
may include, without limitation, provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the grant or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in Stock. Any such deferral shall only

-14-



--------------------------------------------------------------------------------



 



be allowed as is provided in a separate deferred compensation plan adopted by
the Company. This Plan shall not constitute an “employee benefit plan” for
purposes of section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended.

          (d) Exemptions from Section 16(b) Liability. It is the intent of the
Company that the grant of any Awards to or other transaction by a Participant
who is subject to section 16 of the Exchange Act shall be exempt from section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award agreement does not comply with the requirements of
Rule 16b-3 as then applicable to any such transaction, such provision shall be
construed or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
section 16(b).

          (e) Non-Competition Agreement. Each Participant to whom an Award is
granted under this Plan may be required to agree in writing as a condition to
the granting of such Award not to engage in conduct in competition with the
Company or any of its subsidiaries for a period after the termination of such
Participant’s employment with the Company and its subsidiaries as determined by
the Committee.

     8. Performance and Annual Incentive Awards.

          (a) Performance Conditions. The right of a Participant to exercise or
receive a grant or settlement of any Award, and the timing thereof, may be
subject to such performance conditions as may be specified by the Committee. The
Committee may use such business criteria and other measures of performance as it
may deem appropriate in establishing any performance conditions, and may
exercise its discretion to reduce or increase the amounts payable under any
Award subject to performance conditions, except as limited under Sections 8(b)
and 8(c) hereof in the case of a Performance Award or Annual Incentive Award
intended to qualify under section 162(m) of the Code.

          (b) Performance Awards Granted to Designated Covered Employees. If the
Committee determines that a Performance Award to be granted to an Eligible
Person who is designated by the Committee as likely to be a Covered Employee
should qualify as “performance-based compensation” for purposes of section
162(m) of the Code, the grant, exercise and/or settlement of such Performance
Award may be contingent upon achievement of preestablished performance goals and
other terms set forth in this Section 8(b).

               (i) Performance Goals Generally. The performance goals for such
Performance Awards shall consist of one or more business criteria or individual
performance criteria and a targeted level or levels of performance with respect
to each of such criteria, as specified by the Committee consistent with this
Section 8(b). Performance goals shall be objective and shall otherwise meet the
requirements of section 162(m) of the Code and regulations thereunder (including
Treasury Regulation §1.162-27 and successor regulations thereto), including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially uncertain.”
The Committee may determine that such Performance Awards shall be granted,
exercised, and/or settled upon achievement of any one performance goal or that
two or more of the performance

-15-



--------------------------------------------------------------------------------



 



goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance Awards. Performance goals may differ for Performance Awards
granted to any one Participant or to different Participants.

               (ii) Business and Individual Performance Criteria.

                    (A) Business Criteria. One or more of the following business
criteria for the Company, on a consolidated basis, and/or for specified
subsidiaries or business or geographical units of the Company (except with
respect to the total stockholder return and earnings per share criteria), shall
be used by the Committee in establishing performance goals for such Performance
Awards: (1) earnings per share; (2) increase in revenues; (3) increase in cash
flow; (4) increase in cash flow return; (5) return on net assets, return on
assets, return on investment, return on capital, or return on equity;
(6) economic value added; (7) operating margin or contribution margin; (8) net
income; net income per share; pretax earnings; pretax earnings before interest,
depreciation and amortization, and exploration expense; pretax operating
earnings after interest expense and before incentives, service fees, and
extraordinary or special items; or operating income; (9) total stockholder
return; (10) debt reduction; (11) finding and development costs; (12) production
growth; or production growth per share; (13) cash flow; or cash flow per share;
(14) reserve replacement; and (15) any of the above goals determined on an
absolute or relative basis or as compared to the performance of a published or
special index deemed applicable by the Committee including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of comparable companies. One or
more of the foregoing business criteria shall also be exclusively used in
establishing performance goals for Annual Incentive Awards granted to a Covered
Employee under Section 8(c) hereof.

                    (B) Individual Performance Criteria. The grant, exercise
and/or settlement of Performance Awards may also be contingent upon individual
performance goals established by the Committee. If required for compliance with
section 162(m) of the Code, such criteria shall be approved by the stockholders
of the Company.

               (iii) Performance Period; Timing for Establishing Performance
Goals. Achievement of performance goals in respect of such Performance Awards
shall be measured over a performance period of up to ten years, as specified by
the Committee. Performance goals shall be established not later than 90 days
after the beginning of any performance period applicable to such Performance
Awards, or at such other date as may be required or permitted for
“performance-based compensation” under section 162(m) of the Code.

               (iv) Performance Award Pool. The Committee may establish a
Performance Award pool, which shall be an unfunded pool, for purposes of
measuring performance of the Company in connection with Performance Awards. The
amount of such Performance Award pool shall be based upon the achievement of a
performance goal or goals based on one or more of the criteria set forth in
Section 8(b)(ii) hereof during the given performance period, as specified by the
Committee in accordance with Section 8(b)(iii) hereof. The Committee may specify
the amount of the Performance Award pool as a percentage of any

-16-



--------------------------------------------------------------------------------



 



of such criteria, a percentage thereof in excess of a threshold amount, or as
another amount which need not bear a strictly mathematical relationship to such
criteria.

               (v) Settlement of Performance Awards; Other Terms. After the end
of each performance period, the Committee shall determine the amount, if any, of
(A) the Performance Award pool, and the maximum amount of potential Performance
Award payable to each Participant in the Performance Award pool, or (B) the
amount of potential Performance Award otherwise payable to each Participant.
Settlement of such Performance Awards shall be in cash, Stock, other Awards or
other property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards, but may not exercise discretion to increase any
such amount payable to a Covered Employee in respect of a Performance Award
subject to this Section 8(b). The Committee shall specify the circumstances in
which such Performance Awards shall be paid or forfeited in the event of
termination of employment by the Participant prior to the end of a performance
period or settlement of Performance Awards.

          (c) Annual Incentive Awards Granted to Designated Covered Employees.
If the Committee determines that an Annual Incentive Award to be granted to an
Eligible Person who is designated by the Committee as likely to be a Covered
Employee should qualify as “performance-based compensation” for purposes of
section 162(m) of the Code, the grant, exercise and/or settlement of such Annual
Incentive Award shall be contingent upon achievement of preestablished
performance goals and other terms set forth in this Section 8(c).

               (i) Annual Incentive Award Pool. The Committee may establish an
Annual Incentive Award pool, which shall be an unfunded pool, for purposes of
measuring performance of the Company in connection with Annual Incentive Awards.
The amount of such Annual Incentive Award pool shall be based upon the
achievement of a performance goal or goals based on one or more of the business
criteria set forth in Section 8(b)(ii) hereof during the given performance
period, as specified by the Committee in accordance with Section 8(b)(iii)
hereof. The Committee may specify the amount of the Annual Incentive Award pool
as a percentage of any of such business criteria, a percentage thereof in excess
of a threshold amount, or as another amount which need not bear a strictly
mathematical relationship to such business criteria.

               (ii) Potential Annual Incentive Awards. Not later than the end of
the 90th day of each fiscal year, or at such other date as may be required or
permitted in the case of Awards intended to be “performance-based compensation”
under section 162(m) of the Code, the Committee shall determine the Eligible
Persons who will potentially receive Annual Incentive Awards, and the amounts
potentially payable thereunder, for that fiscal year, either out of an Annual
Incentive Award pool established by such date under Section 8(c)(i) hereof or as
individual Annual Incentive Awards. In the case of individual Annual Incentive
Awards intended to qualify under section 162(m) of the Code, the amount
potentially payable shall be based upon the achievement of a performance goal or
goals based on one or more of the business criteria set forth in
Section 8(b)(ii) hereof in the given performance year, as specified by the
Committee; in other cases, such amount shall be based on such criteria as shall
be established by the Committee. In all cases, the maximum Annual Incentive
Award of any Participant shall be subject to the limitation set forth in
Section 5 hereof.

-17-



--------------------------------------------------------------------------------



 



               (iii) Payout of Annual Incentive Awards. After the end of each
fiscal year, the Committee shall determine the amount, if any, of (A) the Annual
Incentive Award pool, and the maximum amount of potential Annual Incentive Award
payable to each Participant in the Annual Incentive Award pool, or (B) the
amount of potential Annual Incentive Award otherwise payable to each
Participant. The Committee may, in its discretion, determine that the amount
payable to any Participant as a final Annual Incentive Award shall be increased
or reduced from the amount of his or her potential Annual Incentive Award,
including a determination to make no final Award whatsoever, but may not
exercise discretion to increase any such amount in the case of an Annual
Incentive Award intended to qualify under section 162(m) of the Code. The
Committee shall specify the circumstances in which an Annual Incentive Award
shall be paid or forfeited in the event of termination of employment by the
Participant prior to the end of a fiscal year or settlement of such Annual
Incentive Award.

          (d) Written Determinations. All determinations by the Committee as to
the establishment of performance goals, the amount of any Performance Award pool
or potential individual Performance Awards and as to the achievement of
performance goals relating to Performance Awards under Section 8(b), and the
amount of any Annual Incentive Award pool or potential individual Annual
Incentive Awards and the amount of final Annual Incentive Awards under
Section 8(c), shall be made in writing in the case of any Award intended to
qualify under section 162(m) of the Code. The Committee may not delegate any
responsibility relating to such Performance Awards or Annual Incentive Awards.

          (e) Status of Section 8(b) and Section 8(c) Awards under Section
162(m) of the Code. It is the intent of the Company that Performance Awards and
Annual Incentive Awards under Sections 8(b) and 8(c) hereof granted to persons
who are designated by the Committee as likely to be Covered Employees within the
meaning of section 162(m) of the Code and regulations thereunder (including
Treasury Regulation §1.162-27 and successor regulations thereto) shall, if so
designated by the Committee, constitute “performance-based compensation” within
the meaning of section 162(m) of the Code and regulations thereunder.
Accordingly, the terms of Sections 8(b), (c), (d) and (e), including the
definitions of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with section 162(m) of the Code and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee, at the time of grant of Performance Awards or an Annual Incentive
Award, who is likely to be a Covered Employee with respect to that fiscal year.
If any provision of this Plan as in effect on the date of adoption or any
agreements relating to Performance Awards or Annual Incentive Awards that are
designated as intended to comply with section 162(m) of the Code does not comply
or is inconsistent with the requirements of section 162(m) of the Code or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.

     9. Recapitalization or Reorganization.

          (a) Existence of Plans and Awards. The existence of this Plan and the
Awards granted hereunder shall not affect in any way the right or power of the
Board or the stockholders of the Company to make or authorize any adjustment,
recapitalization,

-18-



--------------------------------------------------------------------------------



 



reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of debt or
equity securities ahead of or affecting Stock or the rights thereof, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.

          (b) Subdivision or Consolidation of Shares. The terms of an Award and
the number of shares of Stock authorized pursuant to Section 4 for issuance
under the Plan shall be subject to adjustment from time to time, in accordance
with the following provisions:

               (i) If at any time, or from time to time, the Company shall
subdivide as a whole (by reclassification, by a Stock split, by the issuance of
a distribution on Stock payable in Stock, or otherwise) the number of shares of
Stock then outstanding into a greater number of shares of Stock, then (A) the
maximum number of shares of Stock available for the Plan as provided in
Section 4 shall be increased proportionately, and the kind of shares or other
securities available for the Plan shall be appropriately adjusted, (B) the
number of shares of Stock (or other kind of shares or securities) that may be
acquired under any Award shall be increased proportionately, and (C) the price
(including the exercise price) for each share of Stock (or other kind of shares
or securities) subject to then outstanding Awards shall be reduced
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.

               (ii) If at any time, or from time to time, the Company shall
consolidate as a whole (by reclassification, reverse Stock split, or otherwise)
the number of shares of Stock then outstanding into a lesser number of shares of
Stock, (A) the maximum number of shares of Stock available for the Plan as
provided in Section 4 shall be decreased proportionately, and the kind of shares
or other securities available for the Plan shall be appropriately adjusted,
(B) the number of shares of Stock (or other kind of shares or securities) that
may be acquired under any Award shall be decreased proportionately, and (C) the
price (including the exercise price) for each share of Stock (or other kind of
shares or securities) subject to then outstanding Awards shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.

               (iii) Whenever the number of shares of Stock subject to
outstanding Awards and the price for each share of Stock subject to outstanding
Awards are required to be adjusted as provided in this Section 9(b), the
Committee shall promptly prepare a notice setting forth, in reasonable detail,
the event requiring adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the change in price and the number of
shares of Stock, other securities, cash, or property purchasable subject to each
Award after giving effect to the adjustments. The Committee shall promptly give
each Participant such a notice.

               (iv) Adjustments under Subsections 9(b)(i) and (ii) shall be made
by the Committee, and its determination as to what adjustments shall be made and
the extent thereof shall be final, binding, and conclusive. No fractional
interest shall be issued under the Plan on account of any such adjustments.

-19-



--------------------------------------------------------------------------------



 



          (c) Corporate Restructuring. If the Company recapitalizes,
reclassifies its capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Stock covered by an
Option theretofore granted shall be adjusted so that such Option shall
thereafter cover the number and class of shares of stock and securities to which
the holder would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the holder had
been the holder of record of the number of shares of Stock then covered by such
Option and the share limitations provided in Sections 4 and 5 shall be adjusted
in a manner consistent with the recapitalization. Upon a Change in Control the
Committee, acting in its sole discretion without the consent or approval of any
holder, shall effect one or more of the following alternatives, which may vary
among individual holders and which may vary among Options held by any individual
holder: (1) accelerate the time at which Options then outstanding may be
exercised so that such Options may be exercised in full for a limited period of
time on or before a specified date (before or after such Change in Control)
fixed by the Committee, after which specified date all unexercised Options and
all rights of holders thereunder shall terminate, (2) require the mandatory
surrender to the Company by selected holders of some or all of the outstanding
Options held by such holders (irrespective of whether such Options are then
exercisable under the provisions of this Plan) as of a date, before or after
such Change in Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Options and pay to each holder an amount of cash per
share equal to the excess, if any, of the amount calculated in Section 9(d) (the
“Change in Control Price”) of the shares subject to such Option over the
exercise price(s) under such Options for such shares, (3) provide that the
number and class of shares of Stock covered by an Award theretofore granted
shall be adjusted so that such Award shall thereafter cover the number and class
of shares of Stock or other securities or property (including, without
limitation, cash) to which the holder would have been entitled pursuant to the
terms of the agreement of merger, consolidation, sale of assets, or dissolution,
if the holder had been the holder of record of the number of shares of Stock
covered by the Award, or (4) make such adjustments to Options then outstanding
as the Committee deems appropriate to reflect such Change in Control (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary to Options then outstanding).

          (d) Change in Control Price. The “Change in Control Price” shall equal
the amount determined in clause (i), (ii), (iii), (iv) or (v), whichever is
applicable, as follows: (i) the per share price offered to holders of the same
class of Stock of the Company in any merger or consolidation, (ii) the per share
value of the Stock immediately before the Change in Control (without regard to
assets sold in the Change in Control and assuming the Company has received the
consideration paid for the assets) in the case of a sale of the assets,
(iii) the amount distributed per share of Stock in a dissolution transaction,
(iv) the price per share offered to holders of the same class of Stock of the
Company in any tender offer or exchange offer whereby a Change in Control takes
place, or (v) if such Change in Control occurs other than pursuant to a tender
or exchange offer, the fair market value per share of the shares into which such
Options being surrendered are exercisable, as determined by the Committee as of
the date determined by the Committee to be the date of cancellation and
surrender of such Options. In the event that the consideration offered to
stockholders of the Company in any transaction described in this Section 9(d) or
Section 9(c) above consists of anything other than cash, the Committee shall
determine the fair cash equivalent of the portion of the consideration offered
which is other than cash.

-20-



--------------------------------------------------------------------------------



 



          (e) Non-Option Awards. In the event of changes in the outstanding
Stock by reason of recapitalization, reorganizations, mergers, consolidations,
combinations, exchanges or other relevant changes in capitalization occurring
after the date of the grant of any Award and not otherwise provided for by this
Section 9, any outstanding Awards and any agreements evidencing such Awards
shall be subject to adjustment by the Committee at its discretion as to the
number and price of shares of Stock or other consideration subject to such
Awards. In the event of any such change in the outstanding Stock, the aggregate
number of shares available under this Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.

          (f) Additional Issuances. Except as hereinbefore expressly provided,
the issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, and in any case whether or not for fair
value, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Stock subject to Awards theretofore granted
or the purchase price per share, if applicable.

          (g) Restricted Stock Awards. Plan provisions to the contrary
notwithstanding, with respect to any Restricted Stock Awards outstanding at the
time a Change in Control as described in Section 2(g) occurs, the Committee may,
in its discretion and as of a date determined by the Committee, fully vest any
or all Stock awarded to the holder pursuant to such Restricted Stock Award and
then outstanding and, upon such vesting, all restrictions applicable to such
Restricted Stock Award shall terminate as of such date. Any action by the
Committee pursuant to this Section 9(g) may vary among individual holders and
may vary among the Restricted Stock Awards held by any individual holder.

     10. General Provisions.

          (a) Transferability.

               (i) Permitted Transferees. The Committee may, in its discretion,
permit a Participant to transfer all or any portion of an Option, Stock
Appreciation Right, Phantom Stock Award or Restricted Stock Award (if such
Restricted Stock Award does not require the transfer of consideration by the
Participant or the holder other than usual and customary service) after the
Company’s initial registration of the Stock under section 12(b) or 12(g) of the
Exchange Act, or authorize all or a portion of such Awards to be granted to an
Eligible Person to be on terms which permit transfer by such Participant;
provided that, in either case the transferee or transferees must be any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, in each case with respect to the Participant, any person sharing
the Participant’s household (other than a tenant or employee of the Company), a
trust in which these persons have more than fifty percent of the beneficial
interest, a foundation in which these persons (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than fifty percent of the voting interests (collectively,
“Permitted Transferees”); provided further

-21-



--------------------------------------------------------------------------------



 



that, (X) there may be no consideration for any such transfer and (Y) subsequent
transfers of Awards transferred as provided above shall be prohibited except
subsequent transfers back to the original holder of the Award and transfers to
other Permitted Transferees of the original holder. Agreements evidencing Awards
with respect to which such transferability is authorized at the time of grant
must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Subsection 10(a)(i).

               (ii) Qualified Domestic Relations Orders. An Option, Stock
Appreciation Right, Phantom Stock Award or Restricted Stock Award (if such
Restricted Stock Award does not require the transfer of consideration by the
Participant or the holder other than usual and customary service) after the
Company’s initial registration of the Stock under section 12(b) or 12(g) of the
Exchange Act, may be transferred, to a Permitted Transferee, pursuant to a
domestic relations order entered or approved by a court of competent
jurisdiction upon delivery to the Company of written notice of such transfer and
a certified copy of such order.

               (iii) Other Transfers. Except as expressly permitted by
Subsections 10(a)(i) and 10(a)(ii), Awards shall not be transferable other than
by will or the laws of descent and distribution except that in the Committee’s
discretion a Stock Appreciation Right, Phantom Stock Award (if such Stock
Appreciation Right or Phantom Stock Award is not exercisable for Stock and not
subject to the Participant’s or holder’s discretion as to the timing or method
of payment) or Restricted Stock Award (if such Restricted Stock Award does not
require the transfer of consideration by the Participant or the holder other
than usual and customary service) may be transferable, however, not for
consideration. Notwithstanding anything to the contrary in this Section 10, an
Incentive Stock Option shall not be transferable other than by will or the laws
of descent and distribution.

               (iv) Effect of Transfer. Following the transfer of any Award as
contemplated by Subsections 10(a)(i), 10(a)(ii) and 10(a)(iii), (A) such Award
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that the term “Participant” shall be
deemed to refer to the Permitted Transferee, the recipient under a qualified
domestic relations order, the estate or heirs of a deceased Participant, or
other transferee, as applicable, to the extent appropriate to enable the
Participant to exercise the transferred Award in accordance with the terms of
this Plan and applicable law and (B) the provisions of the Award relating to
exercisability hereof shall continue to be applied with respect to the original
Participant and, following the occurrence of any such events described therein
the Awards shall be exercisable by the Permitted Transferee, the recipient under
a qualified domestic relations order, the estate or heirs of a deceased
Participant, or other transferee, as applicable, only to the extent and for the
periods that would have been applicable in the absence of the transfer.

               (v) Procedures and Restrictions. Any Participant desiring to
transfer an Award as permitted under Subsections 10(a)(i), 10(a)(ii) or
10(a)(iii) shall make application therefor in the manner and time specified by
the Committee and shall comply with such other requirements as the Committee may
require to assure compliance with all applicable securities laws. The Committee
shall not give permission for such a transfer if (A) it would give rise to
short-swing liability under section 16(b) of the Exchange Act or (B) it may not
be made in compliance with all applicable federal, state and foreign securities
laws.

-22-



--------------------------------------------------------------------------------



 



               (vi) Registration. To the extent the issuance to any Permitted
Transferee of any shares of Stock issuable pursuant to Awards transferred as
permitted in this Section 10(a) is not registered pursuant to the effective
registration statement of the Company generally covering the shares to be issued
pursuant to this Plan to initial holders of Awards, the Company shall not have
any obligation to register the issuance of any such shares of Stock to any such
transferee.

          (b) Taxes. The Company and any Subsidiary is authorized to withhold
from any Award granted, or any payment relating to an Award under this Plan,
including from a distribution of Stock, amounts of withholding and other taxes
due or potentially payable in connection with any transaction involving an
Award, and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant’s
tax obligations, either on a mandatory or elective basis in the discretion of
the Committee.

          (c) Changes to this Plan and Awards. The Board may amend, alter,
suspend, discontinue or terminate this Plan or the Committee’s authority to
grant Awards under this Plan without the consent of stockholders or
Participants, except that any amendment or alteration to this Plan, including
any increase in any share limitation, shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Board action if such stockholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted, and the Board may
otherwise, in its discretion, determine to submit other such changes to this
Plan to stockholders for approval; provided that, without the consent of an
affected Participant, no such Board action may materially and adversely affect
the rights of such Participant under any previously granted and outstanding
Award. The Committee may waive any conditions or rights under, or amend, alter,
suspend, discontinue or terminate any Award theretofore granted and any Award
agreement relating thereto, except as otherwise provided in this Plan; provided
that, without the consent of an affected Participant, no such Committee action
may materially and adversely affect the rights of such Participant under such
Award. In no event may the Board or the Committee make any alteration to or
amendment of an Award or provide for the exchange of any Awards that, in either
case, would constitute the repricing of Options for purposes of the rules of the
New York Stock Exchange.

          (d) Limitation on Rights Conferred Under Plan. Neither this Plan nor
any action taken hereunder shall be construed as (i) giving any Eligible Person
or Participant the right to continue as an Eligible Person or Participant or in
the employ or service of the Company or a Subsidiary, (ii) interfering in any
way with the right of the Company or a Subsidiary to terminate any Eligible
Person’s or Participant’s employment or service at any time, (iii) giving an
Eligible Person or Participant any claim to be granted any Award under this Plan
or to be treated uniformly with other Participants and employees, or
(iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award.

-23-



--------------------------------------------------------------------------------



 



          (e) Unfunded Status of Awards. This Plan is intended to constitute an
“unfunded” plan for certain incentive awards.

          (f) Nonexclusivity of this Plan. Neither the adoption of this Plan by
the Board nor its submission to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable, including incentive arrangements and awards which do not qualify
under section 162(m) of the Code. Nothing contained in this Plan shall be
construed to prevent the Company or any Subsidiary from taking any corporate
action which is deemed by the Company or such Subsidiary to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
this Plan or any Award made under this Plan. No employee, beneficiary or other
person shall have any claim against the Company or any Subsidiary as a result of
any such action.

          (g) Payments in the Event of Forfeitures; Fractional Shares. Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash or other consideration to the
Company in exchange for such Award, the Participant shall be repaid the amount
of such cash or other consideration. No fractional shares of Stock shall be
issued or delivered pursuant to this Plan or any Award. The Committee shall
determine whether cash, other Awards or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

          (h) Severability. If any provision of this Plan is held to be illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included herein. If any of the terms or provisions of this Plan or
any Award agreement conflict with the requirements of Rule 16b-3 (as those terms
or provisions are applied to Eligible Persons who are subject to section 16(b)
of the Exchange Act) or section 422 of the Code (with respect to Incentive Stock
Options), then those conflicting terms or provisions shall be deemed inoperative
to the extent they so conflict with the requirements of Rule 16b-3 (unless the
Board or the Committee, as appropriate, has expressly determined that the Plan
or such Award should not comply with Rule 16b-3) or section 422 of the Code.
With respect to Incentive Stock Options, if this Plan does not contain any
provision required to be included herein under section 422 of the Code, that
provision shall be deemed to be incorporated herein with the same force and
effect as if that provision had been set out at length herein; provided,
further, that, to the extent any Option that is intended to qualify as an
Incentive Stock Option cannot so qualify, that Option (to that extent) shall be
deemed an Option not subject to section 422 of the Code for all purposes of the
Plan.

          (i) Governing Law. All questions arising with respect to the
provisions of the Plan and Awards shall be determined by application of the laws
of the State of Texas, without giving effect to any conflict of law provisions
thereof, except to the extent Texas law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable federal and state laws and to the approval of any governmental
authority required in connection with the authorization, issuance, sale, or
delivery of such Stock.

-24-



--------------------------------------------------------------------------------



 



          (j) Conditions to Delivery of Stock. Nothing herein or in any Award
granted hereunder or any Award agreement shall require the Company to issue any
shares with respect to any Award if that issuance would, in the opinion of
counsel for the Company, constitute a violation of the Securities Act or any
similar or superseding statute or statutes, any other applicable statute or
regulation, or the rules of any applicable securities exchange or securities
association, as then in effect. At the time of any exercise of an Option or
Stock Appreciation Right, or at the time of any grant of a Restricted Stock
Award, the Company may, as a condition precedent to the exercise of such Option
or Stock Appreciation Right or vesting of any Restricted Stock Award, require
from the Participant (or in the event of his death, his legal representatives,
heirs, legatees, or distributees) such written representations, if any,
concerning the holder’s intentions with regard to the retention or disposition
of the shares of Stock being acquired pursuant to the Award and such written
covenants and agreements, if any, as to the manner of disposal of such shares
as, in the opinion of counsel to the Company, may be necessary to ensure that
any disposition by that holder (or in the event of the holder’s death, his legal
representatives, heirs, legatees, or distributees) will not involve a violation
of the Securities Act or any similar or superseding statute or statutes, any
other applicable state or federal statute or regulation, or any rule of any
applicable securities exchange or securities association, as then in effect. No
Option or Stock Appreciation Right shall be exercisable and no restriction on
any Restricted Stock Award shall lapse with respect to a Participant unless and
until the holder thereof shall have paid cash or property to, or performed
services for, the Company or any of its Subsidiaries that the Committee believes
is equal to or greater in value than the par value of the Stock subject to such
Award.

          (k) Plan Effective Date and Stockholder Approval. This Plan was
adopted by the Committee on March 28, 2005 and became effective upon approval by
the stockholders of the Company at the annual meeting occurring May 18, 2005.

-25-